Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 18, filed November 9, 2021, with respect to the rejection of a limitation using reference Boctor of claims 1, 8, 15, 19, 22, and 26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection of a limitation is made using reference Davies, as shown below.

Claims 1, 4, 6-8, 11, 13-15, 17-18, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20140364736 A1, published December 11, 2014) in view of Walker et al. (WO 2010151809 A1, published December 29, 2010) and Davies et al. (US 7862508 B2, published January 4, 2011), hereinafter referred to as Huang, Walker, and Davies, respectively. 
Regarding claims 1 and 26, Huang teaches an ultrasound imaging system (Fig. 1, ultrasound imaging system 10) comprising: 
an ultrasound transducer configured to be free of apodization or beamforming (see Fig. 1 — no apodization or beamformer attached to transducer scanner 12 in the ultrasound imaging system 10); 
a computer processor (Fig. 1, computer 20, processor 24, application programs 22) configured to estimate reflectance coefficients of locations in the object that spatially relate to said array of scatterers by applying a regularized and/or constrained least squares estimation process to fit the echoes received from the object to a combination of the sensing matrix and                                 
                                    
                                        
                                            
                                                
                                                    d
                                                    -
                                                    f
                                                    (
                                                    m
                                                    )
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            2   is the misfit function, d can be either ultrasound reflection data, or ultrasound transmission data, or combined ultrasound reflection and transmission data, and                                 
                                    
                                        
                                            
                                                
                                                    ∙
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                             stands for the L2 norm. The minimization of Eq. 5 comprises solving for a model m that yields the minimum mean square difference between measured and synthetic wave forms.”; see pg. 17, col. 2, para. 0284 — “...generating an ultrasound waveform tomography image reconstruction is a function of computing an acoustic wave property of the reflection and transmission signals by calculating a minimum mean square difference between observed and synthetic waveforms relating to the reflection and transmission signals.” where the reflectance coefficient can include relating to the acoustic wave property of reflection signals); AND 
said computer processor is further configured to produce and display an ultrasound image of the object as a function of said estimated reflectance coefficients (Fig. 1; see pg. 4, para. 0077 — “The computer 20 comprises a processor 24 configured to operate one or more application programs 22 located within memory 25, wherein the application programs 22 may contain one or more algorithms or methods of the present invention for imaging a tissue medium for display via a graphical user interface 23 on monitor 26...”; see Figs. 39A-39D - reconstruction results of 1.5mm tumor; see pg. 14, para. 0242 — “...reconstruction results obtained using 
Huang does not explicitly teach:
an ultrasound transducer configured to send ultrasound into an object from plural transducer elements operating as transmitting elements and to receive echoes from the object at fewer but no less than two transducer elements operating as receiving elements; AND 
a computer memory storing a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound that is the same as or approximates the ultrasound the transducer sends into the object.
Whereas, Davies, in the same field of endeavor, teaches an ultrasound transducer configured to send ultrasound into an object from plural transducer elements operating as transmitting elements and to receive echoes from the object at fewer but no less than two transducer elements operating as receiving elements (Fig. 1; col. 20, lines 27-31 – “...the imaging device 100 further includes an array interface 112 that facilitates operation of the array 110 of transducers. The array interface 112 may, for example, multiplex and/or demultiplex a plurality of signals to and/or from transmitters and/or receivers.”; see col. 21, lines 44-51 – “Although FIG. 3 shows a single-transmitter and multiple-receiver operation, it will be understood that any other combinations of transmitters and receivers can be used. As an example, the imaging device can be operated where multiple transmitters transmit multiple signals that are measured by a single receiver. In another example, a plurality of transmitters and a plurality of receivers can be used in various combinations.” so the transducer can have a plurality of transmitting elements and a number of receiving elements that is less than the plurality of transmitting elements but at least two receiving elements). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Huang, by including to the system: 
an ultrasound transducer configured to send ultrasound into an object from plural transducer elements operating as transmitting elements and to receive echoes from the object at fewer but no less than two transducer elements operating as receiving elements, as disclosed in Davies, AND
a computer memory storing a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound that is the same as or approximates the ultrasound the transducer sends into the object, as disclosed in Walker. 
One of ordinary skill in the art would have been motivated to make this modification in order:
to improve the performance of the imaging device by defining the array of transmitters and receivers based on their positions relative to a chosen coordinate system to generate images based on the number of transmitters and receivers, as taught in Davies (see col. 21, lines 42-54; see col. 23, lines 5-20, 44-52), AND
to process and store the ultrasound echo data array for further future image reconstruction processing, as taught in Walker (see pg. 20, lines 17-28).

an ultrasound transducer configured to be free of apodization or beam forming (see Fig. 1 — no apodization or beamformer attached to transducer scanner 12 in the ultrasound imaging system 10);
a computer processor (Fig. 1, computer 20, processor 24, application programs 22) configured to estimate reflectance coefficients of locations in the object that spatially relate to said array of scatterers by applying a weighted least squares process to fit the echoes received from the object to a combination of the sensing matrix and reflectance coefficients of said location in the object (see pg. 11, para. 0194 — “... variable weighting parameters are applied to control regularization between points residing on an edge and point that are not on the edge (e.g. 0 if on edge, and 1 if not on the edge).”; see pg. 2, para. 0026 — “To solve ultrasound waveform tomography with spatially-variant regularization or with edge-guided regularization, computational methods used for solving ultrasound waveform tomography with the modified total-variation regularization are implemented via incorporation of an alternating minimization algorithm. The misfit function is decomposed into two subproblems: 1) a L2- norm-based Tikhonov regularization problem, and 2) a Li-norm-based TV regularization problem.”); AND 
said computer processor is further configured to produce and display an ultrasound image of the object as a function of said estimated reflectance coefficients (Fig. 1; see pg. 4, para. 0077 — “The computer 20 comprises a processor 24 configured to operate one or more application programs 22 located within memory 25, wherein the application programs 22 may contain one or more algorithms or methods of the present invention for imaging a tissue medium for display via a graphical user interface 23 on monitor 26...”; see Figs. 39A-39D - reconstruction 
Huang does not explicitly teach:
an ultrasound transducer configured to send ultrasound into an object from plural transducer elements operating as transmitting elements and to receive echoes from the object at fewer but no less than two transducer elements operating as receiving elements; AND 
a computer memory storing a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound that is the same as or approximates the ultrasound the transducer sends into the object.
Whereas, Davies, in the same field of endeavor, teaches an ultrasound transducer configured to send ultrasound into an object from plural transducer elements operating as transmitting elements and to receive echoes from the object at fewer but no less than two transducer elements operating as receiving elements (Fig. 1; col. 20, lines 27-31 – “...the imaging device 100 further includes an array interface 112 that facilitates operation of the array 110 of transducers. The array interface 112 may, for example, multiplex and/or demultiplex a plurality of signals to and/or from transmitters and/or receivers.”; see col. 21, lines 44-51 – “Although FIG. 3 shows a single-transmitter and multiple-receiver operation, it will be understood that any other combinations of transmitters and receivers can be used. As an example, the imaging device can be operated where multiple transmitters transmit multiple signals that are measured by a single receiver. In another example, a plurality of transmitters and a plurality of receivers can be used in various combinations.” so the transducer can have a plurality of transmitting elements and a number of receiving elements that is less than the plurality of transmitting elements but at least two receiving elements).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Huang, by including to the system: 
an ultrasound transducer configured to send ultrasound into an object from plural transducer elements operating as transmitting elements and to receive echoes from the object at fewer but no less than two transducer elements operating as receiving elements, as disclosed in Davies, AND 
a computer memory storing a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound that is the same as or approximates the ultrasound the transducer sends into the object, as disclosed in Walker.
One of ordinary skill in the art would have been motivated to make this modification in order:
to improve the performance of the imaging device by defining the array of transmitters and receivers based on their positions relative to a chosen coordinate system to generate images based on the number of transmitters and receivers, as taught in Davies (see col. 21, lines 42-54; see col. 23, lines 5-20, 44-52), AND
to process and store the ultrasound echo data array for further future image reconstruction processing, as taught in Walker (see pg. 20, lines 17-28).

a computer processor (Fig. 1, computer 20, processor 24, application programs 22) configured to estimate ultrasound properties of locations in the object that spatially relate to said array of scatterers by applying a bounded least squares process to fit the echoes received from the object to a combination of the sensing matrix and properties of said location in the object (see pg. 2, para. 0026 — “To solve ultrasound waveform tomography with spatially-variant regularization or with edge-guided regularization, computational methods used for solving ultrasound waveform tomography with the modified total-variation regularization are implemented via incorporation of an alternating minimization algorithm. The misfit function is decomposed into two subproblems: 1) a L2-norm-based Tikhonov regularization problem, and 2) a L1-norm-based TV regularization problem.”); Wherein said estimation process is configured to constrain the properties of said locations in the object to positive values between a minimum and a maximum (see Fig. 25; see pg. 13, para. 0220 — “The first step in the method 362 is to input the specified tolerance TOL...”); AND 
said computer processor is further configured to produce and display an ultrasound image of the object as a function of said estimated ultrasound properties (see pg. 4, para. 0077 — “The computer 20 comprises a processor 24 configured to operate one or more application programs 22 located within memory 25, wherein the application programs 22 may contain one or more algorithms or methods of the present invention for imaging a tissue medium for display via a graphical user interface 23 on monitor 26...”; see Figs. 39A-39D - reconstruction results of 1.5mm tumor; see pg. 14, para. 0242 — “...reconstruction results obtained using ultrasound waveform tomography with the regular modified TV regularization.”). 
Huang does not explicitly teach: 
an ultrasound transducer having transducer elements configured to detect both amplitude and phase of echoes of ultrasound energy sent into an object by said transducer; 
a computer memory storing echoes from an array of known scattering locations that were or would have detected at said fewer transducer elements caused by ultrasound the transducer is configured to send into the object.
Whereas, Davies, in the same field of endeavor, teaches an ultrasound transducer having transducer elements configured to detect both amplitude and phase of echoes of ultrasound energy sent into an object by said transducer (see col. 4, lines 14-20 – “The processor further facilitates combining of the plurality of digital echo signals, with each of the digital echo signals being offset by time with respect to another of the digital echo signals, so as to produce a combined digital signal that is selected from a plurality of different combinations of the plurality of digital echo signals.”; see col. 3, lines 12-14 – “In one embodiment, the particular quality value includes a running average of an amplitude of the one of the plurality of combinations.”; Fig. 40; see col. 45, lines 25-28 – “One can thus see that the independently obtained data via different detectors unambiguously represent the signal 1332 at different phases of that signal 1332.”). 
Whereas, Walker, in the same field of endeavor, teaches a computer memory storing echoes (Fig. 1, memory circuit 124, storage 130) from an array of known scattering locations that were or would have detected at said fewer transducer elements caused by ultrasound the transducer is configured to send into the object (see pg. 23, lines 14-17 — “The spatial response 222 of the candidate target can include a matrix of dimensions T x N, where T can represent the number of samples in a temporal dimension and N can represent the number of elements in the array 208”).

an ultrasound transducer having transducer elements configured to detect both amplitude and phase of echoes of ultrasound energy sent into an object by said transducer, as disclosed in Davies, AND 
a computer memory storing from an array of known scattering locations that were or would have detected at said fewer transducer elements caused by ultrasound the transducer is configured to send into the object, as disclosed in Walker. 
One of ordinary skill in the art would have been motivated to make this modification in order: 
to phase shift and properly combine echo data to sample the signal at a higher frequency to allow imaging of relatively fine features in a medium, as taught in Davies (see col. 45, lines 20-37), AND
to process and store the ultrasound echo data array for further future image reconstruction processing, as taught in Walker (see pg. 20, lines 17-28).
Furthermore, regarding claims 4 and 11, Huang further teaches in which the constrained least squares process that the computer processor applies is a bounded least squares estimation process in which values of reflectance coefficients of locations in the object are estimated while constrained to a selected range of values (see pg. 8, col. 1, para. 0139 — “...d can be either ultrasound reflection data, or ultrasound transmission data, or combined ultrasound reflection and transmission data, and                         
                            
                                
                                    
                                        
                                            ∙
                                        
                                    
                                
                                
                                    2
                                
                            
                             
                        
                    stands for the L2 norm. The minimization of Eq. 5 compromises solving for a model m that yields the minimum mean square difference between measured and synthetic waveforms.”; see pg. 8; para. 0145 — “An equivalent form of regularization can be given as a constrained minimization problem, that is...Eq.7 subject to R(m)                         
                            ≤
                        
                                             
                            ϵ
                        
                    , where the parameter                         
                            ϵ
                        
                    ...control(s) the degree of regularization of the desired i)                         
                            ≤
                             
                            
                                
                                    ϵ
                                
                                
                                    i
                                
                            
                        
                    , mi;                         
                            ϵ
                        
                                             
                            
                                
                                    Ω
                                
                                
                                    i
                                
                            
                        
                    ;, where                         
                            
                                
                                    Ω
                                
                                
                                    i
                                
                            
                        
                     is a spatial region, and                         
                            
                                
                                    ϵ
                                
                                
                                    i
                                
                            
                        
                     is a spatially-variant parameter.”). 
Furthermore, regarding claims 6, 13, and 17, Huang further teaches in which said computer processor is configured to include in said regularized least-squares estimation process a cost function that includes L1-norm of the reflectance coefficients of said locations in the object (see pg. 11, para. 0200 — “The cost function with the modified TV regularization is given by...Eq. 28, where u is an auxiliary vector with a dimension equal to m, and the TV regularizer                         
                            
                                
                                    
                                        
                                            u
                                        
                                    
                                
                                
                                    T
                                    V
                                
                            
                             
                        
                    for a 2D model is defined as L1:                         
                            
                                
                                    
                                        
                                            u
                                        
                                    
                                
                                
                                    T
                                    V
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∇
                                            u
                                        
                                    
                                
                                
                                    1
                                
                            
                             
                        
                    ... Eq. 29...”). 
Furthermore, regarding claims 7, 14, and 18, Huang further teaches in which said computer processor is configured to include in said estimation process a cost function that includes a linear combination of L1-norm and L2-norm of the properties of said locations in the object (see pg. 8, para. 0148 — “The modified TV regularization is given by:                         
                            E
                            
                                
                                    m
                                    ,
                                    u
                                
                            
                            =
                            
                                
                                    
                                        
                                            min
                                        
                                        
                                            m
                                        
                                    
                                
                                ⁡
                                
                                    {
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            d
                                                            -
                                                            f
                                                            
                                                                
                                                                    m
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                     
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            m
                                                            -
                                                            u
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                     
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    ∇
                                                    u
                                                
                                            
                                        
                                        
                                            1
                                        
                                    
                                    }
                                
                            
                        
                     Eq. 10, where                         
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                             
                        
                    and                         
                             
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                        
                     are both positive regularization parameters, and u is an auxiliary vector with a dimension equal to m.”). 

Claims 2-3, 9-10, 27, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Walker and Davies, as applied to claims 1, 8, and 26 above, respectively, and further in view of Rosen et al. (US 9492139 B2, published November 15, 2016), hereinafter referred to as Rosen. 
Regarding claims 2 and 9, Huang in view of Walker and Davies teaches all of the elements as disclosed in claims 1 and 8, respectively. 
Huang in view of Walker and Davies does not explicitly teach an ultrasound imaging system in which the transducer comprises an array of elements of which some operate only as said transmitting elements and some operate only as said receiving elements. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system, as disclose in Huang in view of Davies and Walker, by having separate transmitting and receiving transducer elements, as disclosed in Rosen. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the functionality of the ultrasound system, as taught in Rosen (see col. 10, lines 61-67). 
Furthermore, regarding claims 3 and 10, Rosen further teaches an ultrasound system in which said transmitting elements of the transducer are physically separate and spaced from said receiving elements (see Figs. 1-3, transmitting transducer 100 and receiving transducer array 200 physically separate from each other). 
The motivation for claims 3 and 10 was shown previously in claims 2 and 9, respectively. 

Regarding claim 27, Huang in view of Walker and Davies teaches all of the elements as disclosed in claim 26 above. 
Huang in view of Walker and Davies does not explicitly teach including a transducer array containing said transmitting and receiving elements, wherein at least some of said receiving elements are different from said transmitting elements but are collocated in said transducer array. 
Whereas, Rosen, in the same field of endeavor, teaches including a transducer array containing said transmitting and receiving elements, wherein at least some of said receiving elements are different from said transmitting elements but are collocated in said transducer array (see Fig. 3, transmitting transducer 100 and receiving transducer array 200 within the same probe). 

Furthermore, regarding claim 28, Rosen further teaches in which said receiving elements are physically separated and electrically isolated from said transmitting elements (Fig. 5, transmitting transducer T1 electrically isolated from receiving transducer R2 by having separate amplifiers; see col. 12, lines 1-4 – “Transmitting transducer T1 may be driven and controlled by ultrasonic drive amplifiers and transducer connect T2 electronic instrumentation that provides electrical signals for excitation of transmitting transducer T1...Test data is captured via receiving transducer R1 and conditioned by amplifiers and analog signal conditioning filters R2...”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer, as disclosed in Huang in view of Davies and Walker, by having receiving elements physically separated and electrically isolated from said transmitting elements, as disclosed in Rosen. One of ordinary skill in the art would have been motivated to make this modification in order to examine a complex cross section of the chest cavity for signs of, for example, a collapsed lung, and for the receiving elements to be directionally oriented to the best signal acquisition positions, as taught in Rosen (see col. 22, lines 1-5; see col. 24, lines 9-12).
Furthermore, regarding claim 29, Rosen further teaches in which said one or more transmitting elements are a single physical transmitting element (see Fig. 3, transmitting transducer 100, receiving transducer array 200; see Abstract — “Typically frequencies below 1 MHz are generated by a low frequency non-imaging wide aperture transmitting transducer...”). 
               It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer, as disclosed in Huang in view of Davies and Walker, by having one or more transmitting elements as a single physical transmitting element, as disclosed in Rosen. One of ordinary skill in the art would have been motivated to make this modification in order to have a transmitter with a large aperture transmitting ultrasonic signals over a large area such as the complex volume areas of the human body, as taught in Rosen (see col. 13, lines 60-67).

Claims 5, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Walker and Davies as applied to claims 4, 11, and 15 above, respectively, and further in view of Avila et al. (US 6102861 A, published August 15, 2000), hereinafter referred to as Avila. 
Regarding claim 5 and 12, Huang in view of Walker and Davies teaches all of the elements as disclosed in claims 4 and 11 above, respectively. 

Whereas, Avila, in the same field of endeavor, teaches in which said range of values is from zero to one (see col. 5, lines 16-17, 24-26— “The opacity at plane Z=0 is equal to unity, i.e., Or(o,y,x) =1... The opacity function O[Pz,y,x] ranges from zero to unity as the pixel value Pz,y,x goes from its minimum value to its maximum value.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Huang in view of Walker and Davies, by constraining the range of values from zero to one, as disclosed in Avila. One of ordinary skill in the art would have been motivated to make this modification in order to avoid the need to generate a new function for each image plane, as taught in Avila (see col. 7, lines 51-62). 
Furthermore, regarding claim 16, Avila further teaches a system in which the constrained values range from zero to one (see col. 5, lines 33-34 — “The opacity ranges from 0 to 1.0 as i goes from 0 to 255 (for 8-bit unsigned data).”; see col. 5, lines 16-17, 24-26— “The opacity at plane Z=0 is equal to unity, i.e., Or(o,y,x) =1... The opacity function O[Pz,y,x] ranges from zero to unity as the pixel value Pz,y,x goes from its minimum value to its maximum value.”). 
The motivation for claim 16 was shown previously in claim 12.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Walker, Davies, and Avila. 
Regarding claim 19, Huang teaches an ultrasound imaging method (Fig. 1, ultrasound imaging system 10; see Fig. 14) comprising: 
sending ultrasound into an object from plural transducer elements and receiving echoes from the object, free of apodization or beam forming (see Fig. 1 — no apodization or beamformer attached to transducer scanner 12 in the ultrasound imaging system 10);
carrying out a bounded estimation process with a computer (Fig. 1, computer 20) to fit the echoes received from the object to a combination of the sensing matrix and properties of locations in the object spatially related to said scatterers (see pg. 2, para. 0026 — “To solve ultrasound waveform tomography with spatially-variant regularization or with edge-guided regularization, computational methods used for solving ultrasound waveform tomography with the modified total-variation regularization are implemented via incorporation of an alternating minimization algorithm. The misfit function is decomposed into two sub problems: 1) a L2-norm-based Tikhonov regularization problem, and 2) a L1- norm-based TV regularization problem.”); AND 
producing and displaying an ultrasound image of the object as a computer-calculated function of said estimated reflectance coefficients (see Figs. 39A-39D — reconstruction results of 1.5mm tumor; see pg. 14, para. 0242 — “...reconstruction results obtained using ultrasound waveform tomography with the regular modified TV regularization and the edge-guided modified TV regularization.”). 
Huang does not explicitly teach:
sending ultrasound into an object from plural transducer elements and receiving echoes from the object at fewer but no less than two transducer elements; AND
wherein said estimation process is configured to constrain the reflectance coefficients of said locations in the object to positive values between zero and one.
Whereas, Davies, in the same field of endeavor, teaches sending ultrasound into an object from plural transducer elements and receiving echoes from the object at fewer but no less than two transducer 
Whereas, Walker, in the same field of endeavor, teaches providing a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound approximating the ultrasound sent into the object (see pg. 23, lines 14-17 — “The spatial response 222 of the candidate target can include a matrix of dimensions T x N, where T can represent the number of samples in a temporal dimension and N can represent the number of elements in the array 208.”). 
Whereas, Avila, in the same field of endeavor, teaches wherein said estimation process is configured to constrain the reflectance coefficients of said locations in the object to positive values between zero and one (see col. 5, lines 33-34 — “The opacity ranges from 0 to 1.0 as i goes from 0 to 255 (for 8-bit unsigned data).”; see col. 5, lines 16-17, 24-26— “The opacity at plane Z=0 is equal to unity, i.e., Or(o,y,x) =1... The opacity function O[Pz,y,x] ranges from zero to unity as the pixel value Pz,y,x goes from its minimum value to its maximum value.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Huang, by including to the method: 
sending ultrasound into an object from plural transducer elements and receiving echoes from the object at fewer but no less than two transducer elements, as disclosed in Davies; 
providing a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound approximating the ultrasound sent into the object, as disclosed in Walker; AND 
wherein said estimation process is configured to constrain the reflectance coefficients of said locations in the object to positive values between zero and one, as disclosed in Avila. 
One of ordinary skill in the art would have been motivated to make this modification in order:
to improve the performance of the imaging device by defining the array of transmitters and receivers based on their positions relative to a chosen coordinate system to generate images based on the number of transmitters and receivers, as taught in Davies (see col. 21, lines 42-54; see col. 23, lines 5-20, 44-52), 
to process and store the ultrasound echo data array for further future image reconstruction processing, as taught in Walker (see pg. 20, lines 17-28), AND 
to avoid the need to generate a new function for each image plane, as taught in Avila (see col. 7, lines 51-62). 
Furthermore, regarding claim 20, Huang further teaches in which estimation process utilizes a cost function that includes L1-norm of the reflectance coefficients of said locations in the object (see pg. 11, para. 0200 — “The cost function with the modified TV regularization is given by...Eq. 28, where u is an auxiliary vector with a dimension equal to m, and the TV regularizer                         
                            
                                
                                    
                                        
                                            u
                                        
                                    
                                
                                
                                    T
                                    V
                                
                            
                             
                        
                    for a 2D model is defined as L1:                         
                            
                                
                                    
                                        
                                            u
                                        
                                    
                                
                                
                                    T
                                    V
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∇
                                            u
                                        
                                    
                                
                                
                                    1
                                
                            
                             
                        
                    ... Eq. 29...”).
Furthermore, regarding claim 21, Huang further teaches in which said estimation process utilizes a cost function that includes a linear combination of L1-norm and L2-norm of the reflectance coefficients of said locations in the object (see pg. 8, para. 0148 — “The modified TV regularization is given by:                         
                            E
                            
                                
                                    m
                                    ,
                                    u
                                
                            
                            =
                            
                                
                                    
                                        
                                            min
                                        
                                        
                                            m
                                        
                                    
                                
                                ⁡
                                
                                    {
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            d
                                                            -
                                                            f
                                                            
                                                                
                                                                    m
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                     
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            m
                                                            -
                                                            u
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                     
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    ∇
                                                    u
                                                
                                            
                                        
                                        
                                            1
                                        
                                    
                                    }
                                
                            
                        
                     Eq. 10, where                         
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                             
                        
                    and                         
                             
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                        
                     are both positive regularization parameters, and u is an auxiliary vector with a dimension equal to m.”).

Claims 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Walker, Davies, and Madore (US 20150265250 A1, published September 24, 2015), hereinafter referred to as Madore. 
Regarding claim 22, Huang teaches an ultrasound imaging process (Fig. 1, ultrasound imaging system 10; see Fig. 14) comprising: 
carrying out an estimation process with a computer programmed to fit the echoes received from the object to a combination of the sensing matrix and reflectance coefficients of location in the object spatially related to said scatterers through a bounded least squares process (see pg. 2, para. 0026 — “To solve ultrasound waveform tomography with spatially-variant regularization or with edge-guided regularization, computational methods used for solving ultrasound waveform tomography with the modified total-variation regularization are implemented via incorporation of an alternating minimization algorithm. The misfit function is decomposed into two subproblems: 1) a L2-norm-based Tikhonov regularization problem, and 2) a L1-norm-based TV regularization problem.”); AND 
producing and displaying an ultrasound image of the object as a computer-calculated function of said estimated reflectance coefficients (see Figs. 39A-39D — reconstruction results of 1.5mm tumor; see pg. 14, para. 0242 — “...reconstruction results obtained using ultrasound waveform tomography with the regular modified TV regularization and the edge-guided modified TV regularization.”).
Huang does not explicitly teach: 
detecting, at two or more receiving elements of an ultrasound transducer, both amplitude and phase of echoes generated by ultrasound energy sent into an object; 
providing a sensing matrix comprising echoes that said receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound approximating the ultrasound sent into the object; AND 
wherein said estimation process is configured to constrain the amplitude properties of said locations in the object to positive values between a minimum and a maximum.
Whereas, Davies, in the same field of endeavor, teaches detecting, at two or more receiving elements of an ultrasound transducer, both amplitude and phase of echoes generated by ultrasound energy sent into an object (see col. 4, lines 14-20 – “The processor further facilitates combining of the plurality of digital echo signals, with each of the digital echo signals being offset by time with respect to another of the digital echo signals, so as to produce a combined digital signal that is selected from a plurality of different combinations of the plurality of digital echo signals.”; see col. 3, lines 12-14 – “In one embodiment, the particular quality value includes a running average of an amplitude of the one of the plurality of combinations.”; Fig. 40; see col. 45, lines 25-28 – “One can thus see that the independently obtained data via different detectors unambiguously represent the signal 1332 at different phases of that signal 1332.”).
Whereas, Walker, in the same field of endeavor, teaches providing a sensing matrix comprising echoes that said receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound approximating the ultrasound sent into the object (see pg. 23, lines 14-17 — “The spatial response 222 of the candidate target can include a matrix of dimensions T x N, where T can represent the number of samples in a temporal dimension and N can represent the number of elements in the array 208.”). 
                        
                            
                                
                                    ρ
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                    ) is the simulated amplitude of the ultrasound field for a focus location at (                        
                            
                                
                                    ρ
                                
                                
                                    i
                                
                            
                        
                    ,                         
                            
                                
                                    θ
                                
                                
                                    i
                                
                            
                        
                    )...”; see pg. 3, para. 0039 — “Using the RF data vector s as defined above and in Fig. 4, a regular delay-and-sum beamforming reconstruction can be described as:                         
                            
                                
                                    o
                                     
                                
                                ^
                            
                        
                    = A{...}...Eq. [2], where                         
                            
                                
                                    o
                                     
                                
                                ^
                            
                             
                        
                    is the image rendering of the ‘true’ sonicated object o...”; see pg. 6, para. 0049 — “The term                         
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                        
                    L (from Eq. [9]) was set so as to provide a depth-dependent regularization...”; see pg. 6, para. 0050 — “...a minimum value of 0.1 can be used for                         
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                        
                    , so that                         
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                        
                     = max(r/20 0.1).”) and the phase properties (see pg. 7, para. 0047 — “The time taken by the propagating field to reach any (x,z) location is a function of                         
                            ϕ
                        
                    , and for this reason the phase of the reconstructed object varies as                         
                            ϕ
                        
                     is varied”; see pg. 7, para. 0056 — “...with a periodicity of 2 frames...two different R matrices were used, one for frames with                         
                            ϕ
                            (
                            τ
                            )
                        
                     = 1° and another for frames                         
                            ϕ
                            
                                
                                    τ
                                
                            
                             
                        
                    = —1°) of said locations in the object to another range of values.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process, as disclosed in Huang, by including to the process: 
sending ultrasound into an object from plural transducer elements and receiving echoes from the object at fewer but no less than two transducer elements, as disclosed in Davies; 
providing a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound approximating the ultrasound sent into the object, as disclosed in Walker; AND 
constraining the amplitude properties of said locations in the object to positive values between a minimum and a maximum, as disclosed in Madore.
One of ordinary skill in the art would have been motivated to make this modification in order:
to phase shift and properly combine echo data to sample the signal at a higher frequency to allow imaging of relatively fine features in a medium, as taught in Davies (see col. 45, lines 20-37), 
to process and store the ultrasound echo data array for further future image reconstruction processing, as taught in Walker (see pg. 20, lines 17-28), AND 
help identify and suppress image artifacts, and provide improved discrimination between desired object features and image artifacts, as taught in Madore (see Abstract; see pg. 6, para. 0053). 
Furthermore, regarding claim 24, Huang further teaches in which said estimation process utilizes a cost function that includes L1-norm of the reflectance coefficients of said locations in the object (see pg. 11, para. 0200 — “The cost function with the modified TV regularization is given by...Eq. 28, where u is an auxiliary vector with a dimension equal to m, and the TV regularizer                         
                            
                                
                                    
                                        
                                            u
                                        
                                    
                                
                                
                                    T
                                    V
                                
                            
                             
                        
                    for a 2D model is defined as L1:                         
                            
                                
                                    
                                        
                                            u
                                        
                                    
                                
                                
                                    T
                                    V
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∇
                                            u
                                        
                                    
                                
                                
                                    1
                                
                            
                             
                        
                    ... Eq. 29...”).
Furthermore, regarding claim 25, Huang further teaches in which said estimation process utilized a cost function that includes a linear combination of L1-norm and L2-norm of the reflectance coefficients of said locations in the object (see pg. 8, para. 0148 — “The modified TV regularization is given by:                         
                            E
                            
                                
                                    m
                                    ,
                                    u
                                
                            
                            =
                            
                                
                                    
                                        
                                            min
                                        
                                        
                                            m
                                        
                                    
                                
                                ⁡
                                
                                    {
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            d
                                                            -
                                                            f
                                                            
                                                                
                                                                    m
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                     
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            m
                                                            -
                                                            u
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                     
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    ∇
                                                    u
                                                
                                            
                                        
                                        
                                            1
                                        
                                    
                                    }
                                
                            
                        
                     Eq. 10, where                         
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                             
                        
                    and                         
                             
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                        
                     are both positive regularization parameters, and u is an auxiliary vector with a dimension equal to m.”). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Walker, Davies, and Madore, as applied to claim 22 above, and further in view of Avila. 
Regarding claim 23, Huang in view of Walker, Davies, and Madore teaches all of the elements as disclosed in claim 22 above. 

Whereas, Avila, in the same field of endeavor, teaches in which the positive values to which said amplitude properties are constrained range from zero to one (see col. 5, lines 33-34 — “The opacity ranges from 0 to 1.0 as i (pixel value) goes from 0 to 255 (for 8-bit unsigned data).”; see col. 5, lines 16-17, 24-26— “The opacity at plane Z=0 is equal to unity, i.e., Or(o,y,x) =1... The opacity function O[Pz,y,x] ranges from zero to unity as the pixel value Pz,y,x goes from its minimum value to its maximum value.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process, as disclosed in Huang in view of Walker, Davies, and Madore, by including to the process constraining the opacity range of values from zero to one, as disclosed in Avila. One of ordinary skill in the art would have been motivated to make this modification in order to avoid the need to generate a new function for each image plane and optimizing processing power, as taught in Avila (see col. 7, lines 51-62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/N.C./Examiner, Art Unit 3793    
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791